IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


GERMANTOWN CAB COMPANY,                   : No. 145 EAL 2017
                                          :
                   Respondent             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
             v.                           :
                                          :
                                          :
PHILADELPHIA PARKING AUTHORITY,           :
                                          :
                   Petitioner             :


                                    ORDER



PER CURIAM

     AND NOW, this 13th day of February, 2019, the Petition for Allowance of Appeal

is DENIED.